706 N.W.2d 911 (2005)
Kleber RAMOS, Respondent,
v.
TIEFHOCH CONTRACTING, INC., Uninsured, Relator, and
Hennepin Faculty Associates, Intervenor, and
State Treasurer, Custodian of the Special Compensation Fund.
No. A05-1842.
Supreme Court of Minnesota.
December 22, 2005.
Rehearing Denied January 26, 2006.
Lawrence C. Miller, Minneapolis, MN, for relator.
James E. Lindell, Lindell & Lavoie, LLP, Minneapolis, MN, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
*912 IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 19, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Helen H. Meyer
Associate Justice